Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 1 of 11 Page ID #:326



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10    FREEDOM FOR IMMIGRANTS,                      Case No. 2:19-cv-10424-AB (GJSx)
11                                                 ORDER GRANTING MOTION FOR
                                   Plaintiff,      PRELIMINARY INJUNCTION
12
      v.
13
14    U.S. DEPARTMENT OF
      HOMELAND SECURITY, et al.,
15
16                                 Defendants.
17
           I.      INTRODUCTION
18
                Before the Court is Plaintiff Freedom for Immigrants’ (“FFI”) motion for a
19
     preliminary injunction. (Dkt. No. 4.) Defendants U.S. Department of Homeland
20
     Security, U.S. Immigration & Customs Enforcement, Chad F. Wolf, Matthew T.
21
     Albence, and Derek N. Benner (collectively “DHS”) oppose FFI’s motion. (Dkt. No.
22
     22.) The Court heard oral argument regarding FFI’s motion on January 31, 2020. For
23
     the reasons stated below, the Court GRANTS FFI’s motion for preliminary injunctive
24
     relief. The Court also GRANTS DHS’s ex parte application for leave to file a sur-
25
     reply, and considers the additional evidence submitted both by DHS and FFI in
26
     relation to this application. (Dkt. Nos. 24, 25.)
27
     //
28
                                                  1.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 2 of 11 Page ID #:327



1       II.        BACKGROUND
2             This case concerns the shutdown of FFI’s free and confidential National
3    Immigration Detention Hotline (the “Hotline”) by DHS, allegedly in retaliation for
4    FFI’s advocacy on behalf of detained immigrants who report abuse by DHS officials.
5             In 2013, FFI and Friends of Miami Dade Detainees (“FOMDD”) requested and
6    received a telephone extension number (*9233#) that operated on U.S. Immigration
7    and Customs Enforcement’s (“ICE”) free and confidential national telephone
8    program. (Dkt. No. 4-8 at ¶ 6.) DHS contests that FFI ever requested or received this
9    telephone extension, stating by declaration that “[w]hen ICE initially issued extension
10   9233 [in November 2013], Freedom for Immigrants was not mentioned.” (Dkt. No.
11   22-1 at ¶ 13). However, FFI presents evidence that around October 2013, when FFI
12   and FOMDD allegedly sought approval of the Hotline, FFI was known as Community
13   Initiatives for Visiting Immigrants in Confinement (“CIVIC”). (See Dkt. No. 4-2 at
14   pp. 4–6). FFI also presents evidence that FFI and FOMDD jointly sought approval of
15   the Hotline, and that FOMDD is and was an affiliate organization of FFI. (Dkt. No. 4-
16   8 at ¶ 6; Dkt. No. 23-1 at ¶¶ 5–7); (see also Dkt. No. 25-2 at 2) FFI further shows that
17   the Hotline, since its inception, has been operated and supervised by FFI and staffed
18   by FFI volunteers. (Dkt. No. 23-1 at ¶ 7.)
19            Through use of the Hotline, immigrants in any ICE detention center could call
20   FFI at no charge. (Dkt. No. 4-8 at ¶ 7.) The Hotline, as a part of ICE’s free and
21   confidential national telephone program, was not monitored by government officials.
22   Id. Through the Hotline, detained immigrants reported abuse and mistreatment by
23   DHS officials to FFI, and FFI helped immigrants file complaints with DHS’s Office
24   of Civil Rights and Civil Liberties. Id. ¶ 9. FFI also helped detained immigrants obtain
25   other services, including the ability to locate separated family members. Id. ¶ 10. In
26   January and February 2017, the Hotline received over 11,000 calls and 10,000 calls,
27   respectively. Id. ¶ 8.
28            //
                                                  2.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 3 of 11 Page ID #:328



1          From 2013 to 2019, FFI publicly criticized ICE’s treatment of detained
2    immigrants, and allegedly suffered various forms of retaliation. For example, in July
3    2013, FFI’s Co-Founder and Co-Executive Director published an article in The
4    Huffington Post criticizing the treatment of gay and transgender detained immigrants
5    in the Santa Ana City Jail. Id. ¶ 13; see also Dkt. No. 4-2.Within 48 hours, ICE had
6    temporarily shut down FFI’s visitation program at the Santa Ana City Jail, and had
7    temporarily blacklisted certain FFI members from visiting detainees at the Adelanto
8    Detention Facility. (Dkt. No. 4-8 at ¶ 13.) Similarly, in summer 2013, an FFI network
9    member told ICE about alleged sexual assault, harassment, and neglect of detainees at
10   Otay Detention Center in San Diego. Id. ¶ 14. ICE temporarily shut down the FFI
11   network member’s visitation program in August of that year. Id. In August 2014, the
12   visitation program coordinator for an FFI network member testified at a Florida state
13   congressional hearing, criticizing ICE’s treatment of detainees at the Broward
14   Transitional Center and Krome Service Processing Center. Id. ¶ 15. A few days after
15   this testimony, ICE temporarily shut down the visitation program at Broward. Id.
16   Later, in summer 2018, ICE shut down an FFI affiliate’s visitation program at the
17   Otay Detention Center in San Diego, following FFI’s work to help reunite separated
18   immigrant families. Id. ¶ 19. On November 3, 2019, members of FFI and its affiliates
19   participated in a protest outside of the Etowah County Detention Center in Alabama.
20   Id. ¶ 21. Less than 48 hours later, ICE indefinitely suspended an FFI affiliate’s
21   visitation program. Id.
22         This retaliation campaign by DHS allegedly extended to the Hotline. In
23   particular, ICE restricted the Hotline from its nationwide reach to eight detention
24   facilities in Florida, one month after FFI sent ICE and DHS’s Office of Civil Rights
25   and Civil Liberties a letter regarding the termination of its visitation program at the
26   Otay Detention Center. Id. ¶¶ 22–23. DHS contends that this geographical restriction
27   came as the result of a system-wide update to limit pro bono hotlines to only those
28   areas where particular organizations were located. (Dkt. No. 22-1 at ¶ 17.) However,
                                              3.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 4 of 11 Page ID #:329



1    DHS does not provide any explanation for why this geographic limitation was
2    imposed.1 Id.
3          After DHS imposed this geographic restriction on the Hotline, FFI members
4    became involved with the writers and producers of Season 7 of Orange is the New
5    Black (“OITNB”). (Dkt. No. 4-8 at ¶ 25.) Season 7 of the show prominently features
6    FFI as a hotline for detained immigrants, and portrays detainees passing around FFI’s
7    hotline in secret to avoid detection by ICE. (Dkt. No. 4 at 17). The season, including
8    FFI’s involvement, received extensive media coverage. (Dkt. No. 4-8 at ¶ 25).
9          Within two weeks of the season premiere, on August 7, 2019, FFI stopped
10   receiving calls on the Hotline. Id. ¶ 26. When FFI and FOMDD contacted ICE to see
11   why the Hotline had been shut down, they were informed that the Hotline had been
12   removed as part of a standardization process. Id. DHS states that in summer 2019, it
13   decided to allow Hotlines only for those organizations identified on the Executive
14   Office for Immigration Review (“EOIR”) List of Pro Bono Legal Service Providers.
15   (Dkt. No. 22-1 at ¶ 18.) DHS states that because FOMDD was not on the EOIR list, its
16   Hotline was shut down. Id. ¶ 19. Moreover, DHS states that “Talton Communications
17   provided information that the extension 9233 was engaged in call forwarding and/or
18   three-way calling,” which posed a security risk. Id. However, DHS does not provide
19   any information in this declaration as to when this information as to call forwarding or
20   three-way calling was provided to DHS, or as to why it decided to allow Hotlines only
21   for those on EOIR’s list. In fact, evidence produced by DHS suggests that DHS was
22   aware of call forwarding by the Hotline as early as December 2013, years before DHS
23   decided to shutdown the Hotline. (Dkt. No. 24-3.)
24         //
25
26   1
       At the January 31, 2020 hearing on this motion, DHS contended for the first time
27   that the Hotline was restricted from its nationwide outreach to Florida after DHS
     discovered a technical glitch. However, DHS has provided no evidence, whether in
28   the form of a declaration or otherwise, in support of this assertion.
                                                4.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 5 of 11 Page ID #:330



1          Because its Hotline has been shut down, FFI has been forced to incur numerous
2    additional expenses to continue its mission. In particular, FFI created phone accounts
3    at detention facilities and deposited money into those accounts to allow detained
4    immigrants to contact FFI at no cost. Id. ¶ 29. FFI notes that these calls can cost over
5    $1 per minute, rather than the free Hotline it had previously maintained. Id. In
6    addition to requiring payment, FFI’s new phone accounts are no longer confidential.
7    Id. ¶ 30. FFI contends that this discourages detainees from reporting abuse and
8    mistreatment. Id.
9          Based on the above, FFI brings the present preliminary injunction motion to
10   compel DHS to restore FFI’s hotline in all ICE detention facilities.
11      III.   LEGAL STANDARD
12         “A plaintiff seeking a preliminary injunction must establish [1] that he is likely
13   to succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence
14   of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an
15   injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
16   20 (2008) (alterations added). The first factor, likelihood of success on the merits, is a
17   threshold inquiry. See Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en
18   banc) (“[W]hen a plaintiff has failed to show the likelihood of success on the merits,
19   we need not consider the remaining three [factors]”) (internal quotation marks
20   omitted) (alterations added).
21      IV.    DISCUSSION
22      1. FFI has established a likelihood of success on the merits
23         First, FFI has established a likelihood of success on the merits of its First
24   Amendment retaliation claim.
25         A First Amendment retaliation claim requires that the plaintiff show “that (1) it
26   engaged in constitutionally protected activity; (2) the defendant’s actions would chill a
27   person of ordinary firmness from continuing to engage in the protected activity; and
28   (3) the protected activity was a substantial motivating factor in the defendant’s
                                                5.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 6 of 11 Page ID #:331



1    conduct—i.e., that there was a nexus between the defendant’s actions and an intent to
2    chill speech.”2 Ariz. Students’ Assoc. v. Ariz. Bd. of Regents, 824 F.3d 858, 867 (9th
3    Cir. 2016).
4          DHS first contends that FFI lacks standing to bring its First Amendment
5    retaliation claim. Here, because FFI brings suit on its own behalf as an organization, it
6    must demonstrate (1) injury in fact (i.e. a concrete and particularized invasion of a
7    legally protected interest), (2) causation (i.e. a fairly traceable connection between the
8    alleged injury and the alleged conduct of defendant), and (3) redressability (i.e. a
9    likelihood that the plaintiff’s injury will be remedied by the relief plaintiff seeks). See
10   La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083,
11   1088 (9th Cir. 2010) (holding that the same analysis is used to determine whether an
12   organizational plaintiff has standing in a particular case as is used for individual
13   plaintiffs) “An organization suing on its own behalf can establish injury when it
14   suffered ‘both a diversion of resources and a frustration of its mission.’” Id. (quoting
15   Fair Housing of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002).
16         Here, FFI demonstrates injury, as it shows that shutting down its Hotline
17   frustrated its mission of reporting on conditions of confinement in ICE detention
18   facilities, and forced FFI to divert financial resources to pay $1 per minute for
19   telephone calls with immigrant detainees. See supra. DHS contends that FFI cannot
20   show injury in fact, because FFI was not the organization actually assigned the
21
22   2
       As an initial matter, the Court rejects DHS’s argument that the standard for First
23   Amendment retaliation claims within the prison context applies here. See Dkt. No. 22
     at 14. DHS provides no authority extending this heightened standard to civil
24   immigration detention. Id. at 14–18. Moreover, because detention of immigrants by
     DHS is civil confinement, not criminal confinement, “we assume that [it] [is]
25   nonpunitive in purpose and effect.” See Zadvydas v. Davis, 533 U.S. 678, 690 (2001).
26   Finally, in this case, FFI does not bring a First Amendment retaliation claim as a
     prisoner, but rather as a non-profit organization seeking to maintain its ability to
27   communicate freely and confidentially with detained immigrants. Accordingly, the
     Court concludes that the heightened standard for First Amendment retaliation claims
28   in the prison context does not apply.
                                                 6.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 7 of 11 Page ID #:332



1    Hotline number. However, as the Court noted above, DHS has not shown that CIVIC,
2    FFI’s name at the time of its application, did not have access to the Hotline. Further,
3    DHS has failed to rebut FFI’s evidence that it was an affiliate organization of
4    FOMDD, which indisputably had access to the Hotline. See supra. Because FFI
5    demonstrates that shutting down the Hotline caused it to divert financial resources and
6    frustrated FFI’s mission, FFI shows injury in fact.
7          Second, FFI has demonstrated both causation and redressability. As to
8    causation, FFI has shown that its injury is fairly traceable to DHS’s conduct in
9    shutting down the Hotline. As to redressability, FFI has shown that its injury will
10   likely be remedied by an injunction reinstating the Hotline. Because FFI has
11   demonstrated (1) injury in fact, (2) causation, and (3) redressability, it has standing to
12   pursue its First Amendment retaliation claim.
13         As to the merits of FFI’s retaliation claim, DHS concedes, as it must, that FFI
14   has engaged in conduct protected under the First Amendment. (Dkt. No. 22 at 15); see
15   also Snyder v. Phelps, 562 U.S. 443, 451–52 (2011) (“[S]peech on matter of public
16   concern . . . is at the heart of First Amendment protection.”) (internal quotation marks
17   omitted) (alterations in original). As to the second element for First Amendment
18   retaliation, FFI has shown that DHS’s conduct would chill a person of ordinary
19   firmness from continuing to engage in protected activity. In particular, FFI has shown
20   that detained immigrants seeking to call FFI from ICE detention facilities now incur a
21   $1 per minute charge that was not imposed with the Hotline. Moreover, FFI has
22   shown that detained immigrants must now call FFI on monitored communications
23   lines, rather than on the Hotline’s confidential line. See supra. This evidence is
24   sufficient to show that DHS’s conduct in shutting down the Hotline would chill a
25   person of ordinary firmness from continuing to engage in protected activity. See Ariz.
26   Students Assoc., 824 F.3d at 868 (“Both the Supreme Court and we have recognized .
27   . . [that] the government may chill speech by threatening or causing pecuniary
28   harm.”).
                                                7.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 8 of 11 Page ID #:333



1          With respect to the third element for First Amendment retaliation, FFI has
2    shown that its speech was a substantial and motivating factor behind DHS’s shutdown
3    of the Hotline. A plaintiff can demonstrate that its speech was a substantial and
4    motivating factor behind the government’s retaliation by demonstrating, among other
5    things, (1) a close proximity in time between the speech and the retaliatory conduct,
6    and (2) that the government’s proffered reasons are pretextual. See Anthoine v. N.
7    Cent. Ctys Consortium, 605 F.3d 740, 750–51 (9th Cir. 2010). Here, FFI provides
8    evidence that DHS restricted the Hotline to Florida approximately one month after FFI
9    petitioned ICE and DHS’s Office of Civil Rights and Civil Liberties to reopen its
10   visitation program in Otay. See Supra. FFI also provides evidence that its Hotline was
11   shut down within two weeks of the season premiere of OITNB featuring FFI’s Hotline
12   in immigration detention centers. Id. In addition to this evidence, FFI shows a litany
13   of retaliatory acts by DHS in response to FFI’s public advocacy from 2013 to 2019.
14   (See generally, Dkt. No. 4-8). This history of retaliatory conduct by DHS, in addition
15   to DHS’s failure to explain why it undertook the actions that had the effect of limiting
16   and ultimately shutting down FFI’s Hotline, suggests that DHS’s proffered
17   explanations are pretextual. This close proximity in time and evidence showing
18   pretext firmly support the conclusion that FFI has made a prima facie showing of
19   retaliatory intent, and that DHS has failed to rebut that presumption. Cf. Hartman v.
20   Moore, 547 U.S. 250, 260 (2006). FFI has accordingly shown that it is likely to
21   prevail on the third element of its First Amendment retaliation claim.
22         Because FFI has demonstrated that it has organizational standing, and because
23   its evidence shows the DHS has likely retaliated against FFI for its exercise of First
24   Amendment rights, FFI has demonstrated a likelihood of success on the merits.
25      2. FFI has shown irreparable harm in the absence of preliminary relief
26         As FFI correctly argues, both the Supreme Court and the Ninth Circuit “have
27   repeatedly held that ‘[t]he loss of First Amendment freedoms, for even minimal
28   periods of time, unquestionably constitutes irreparable injury.’” Klein v. City of San
                                              8.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 9 of 11 Page ID #:334



1    Clemente, 584 F.3d 1196, 1207–08 (9th Cir. 2009) (citing Elrod v. Burns, 427 U.S.
2    347, 373 (1976)). That there exists an approximately four-month period between
3    DHS’s shutdown of the Hotline and FFI’s filing suit does not change this irreparable
4    harm analysis, as any continued deprivation of First Amendment harm remains
5    irreparable. Cf. Id. (holding that where a plaintiff seeks to engage in political speech,
6    “[a] delay of even a day or two may be intolerable[.]”) (second alteration added).
7          Because FFI has demonstrated that DHS’s conduct likely contravenes its First
8    Amendment rights, FFI satisfies the irreparable harm requirement for preliminary
9    injunctive relief.
10      3. The balance of equities and public interest favor issuance of a preliminary
           injunction
11
           Where, as here, the government is a party to a preliminary injunction motion,
12
     the last two factors—the balance of equities and whether an injunction is in the public
13
     interest—merge. See Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir.
14
     2014). FFI argues that the balance of equities and public interest tip in its favor
15
     because shutting down the Hotline makes it harder for detained immigrants to report
16
     abuse by DHS officials, and that DHS would suffer no hardship because it previously
17
     allowed the Hotline since 2013. (Dkt. No. 4 at 32.) In turn, DHS argues that the
18
     equities and public interest weigh in its favor because it shut down the Hotline to
19
     ensure the safety of detainees and maintain order. (Dkt. No. 22 at 20.)
20
           The evidence provided to the Court shows that the balance of equities and
21
     public interest are in FFI’s favor. In particular, FFI’s evidence shows that shutting
22
     down the Hotline has resulted in marked hurdles for those seeking to confidentially
23
     report abuse by DHS officials to FFI. See generally, Dkt. No. 4-8. By contrast, the
24
     evidence provided by DHS is insufficient to show that the Hotline posed a security
25
     risk outweighing the interest of detainees to report abuse, as there is no indication as
26
     to when or how frequently the extension engaged in call forwarding or three-way
27
     calling. (See Dkt. No. 22-1 at ¶ 19).
28
                                                9.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 10 of 11 Page ID #:335



1          Because the balance of the equities and public interest weigh in FFI’s favor, FFI
2    satisfies the final elements for preliminary injunctive relief.
3       4. FFI’s requested scope of preliminary injunctive relief is proper
4          DHS contends that even if FFI is entitled to preliminary injunctive relief, the
5    scope of any such injunction should be limited to ICE detention facilities in Florida, as
6    nationwide preliminary injunctions are disfavored. (Dkt. No. 22 at 20–21.)
7          As a general matter, a preliminary injunction “must be narrowly tailored to
8    remedy the specific harm shown.” City and Cty of San Fran. v. Trump, 897 F.3d 1225,
9    1244 (9th Cir. 2018). Here, FFI requests injunctive relief restoring the Hotline
10   throughout all ICE detention centers in the United States, based on it showing that the
11   harm it suffered comprises both (1) retaliation by DHS in restricting the geographic
12   reach of the Hotline to ICE detention facilities in Florida, and (2) retaliation by DHS
13   in shutting down the Hotline entirely. FFI provides evidence that prior to these alleged
14   retaliatory acts, the Hotline was available to all immigrant detainees in all ICE
15   detention centers in the United States. (See Dkt. No. 4-8 at ¶ 7). Because FFI’s alleged
16   harm occurred in all ICE detention centers throughout the United States, an injunction
17   applying to all ICE detention centers is necessary to remedy FFI’s injury. Moreover,
18   DHS’s argument that this is necessarily a disfavored nationwide injunction that
19   applies to non-parties is unavailing. Here, FFI does not seek to “order[] the
20   government to take . . . some action with respect to those who are strangers to the
21   suit.” See DHS v. New York, 589 U.S. ___ (2020) (Gorsuch, J., concurring). Rather,
22   FFI seeks a preliminary injunction “no broader and no narrower than necessary to
23   redress the injury shown by [FFI].” California v. Azar, 911 F.3d 558, 584 (9th Cir.
24   2018).
25
           Because FFI’s requested preliminary injunctive relief is no broader and no
26
     narrower than necessary to redress FFI’s alleged injury from DHS’s retaliatory acts,
27
     the Court finds the scope of requested relief appropriate.
28
                                                10.
Case 2:19-cv-10424-AB-GJS Document 29 Filed 02/11/20 Page 11 of 11 Page ID #:336



1       V.      CONCLUSION
2            For the reasons stated above, the Court GRANTS FFI’s motion for a
3    preliminary injunction. The Court also GRANTS DHS’s ex parte application for
4    leave to file a sur-reply. The Court accordingly ORDERS that Defendants U.S.
5    Department of Homeland Security, Chad F. Wolf, U.S. Immigration & Customs
6    Enforcement, Matthew T. Albence, and Derek N. Benner are
7            1. ENJOINED AND RESTRAINED from further interference with the
8               operation of the free and confidential extension used by Freedom for
9               Immigrants and Friends of Miami Dade Detainees as a hotline for
10              communicating with immigrants in detention; and
11           2. ORDERED to restore Freedom for Immigrants and Friends of Miami Dade
12              Detainees’ free and confidential extension at all detention facilities operated,
13              controlled, and/or overseen by U.S. Immigration & Customs Enforcement,
14              until such time as the Court renders a final judgment on the merits of this
15              action.
16   IT IS SO ORDERED.
17
18   Dated: February 11, 2020          _______________________________________
19                                     HONORABLE ANDRÉ BIROTTE JR.
                                       UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28
                                                11.
